DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: the number (9) is used to designate both an “advancing means” (used throughout) as well as a “carousel” (See p. 11, line 20). Each reference numeral should only refer to a single component.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The following terms meet the three prong test for interpretation under 35 U.S.C. 112(f): a removal means in claim 1, advancing means in claims 1 and 13, means for adhering the label in claim 5, and fluid distribution means in claims 5-6.
A review of the specification shows that the removal means is water used when washing a container, the advancing means is a carousel on which containers are moved, and the means for adhering the label includes the fluid distribution means, which may be a spray gun or a dispensing roll.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: application means in claims 1 and 11. The application means is recited as comprising a transfer drum and therefore is further modified by the specific structure which performs the function.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 11-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a label guide profile” which “conforms so as to keep a distance (D) between the container (4) and the guide label  profile (85) constant throughout the application cycle”. It is unclear what is meant by the verb “conform” in this claim because it is positively recited as an action undertaken by the label guide profile to maintain the distance (D). However in the instant specification, the term “conformation” is used to suggest that it is merely the shape of the label guide profile—rather than any action performed by the profile—which achieves the maintaining of the distance (D). It is unclear whether the instant claim requires that the label guide profile performs some type of positive conforming action to maintain the distance (D) or whether such distance is merely a result of the “conformation” (i.e. structure or shape) of the profile. This “conformation” is not adequately described in the specification such that one of ordinary skill is reasonably apprised of what properties of the label guide profile would meet the claim. For examination purposes, any label guide profile which allows a distance between a label guide profile and a container to be substantially maintained during label application will be considered to have “conformed” to achieve such an arrangement and/or to have a “conformation” which meets the claim.
Claim 1 recites the limitation "the dissolvable type" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the function" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the use of removal means” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the application cycle" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The term “low-adhesive components” in claim 4 is a relative term which renders the claim indefinite. The term “low-adhesive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation has not been given patentable weight because it merely recites a material worked on by the apparatus and does not materially limit the structure of the apparatus itself.
Claim 6 recites the limitation "the container body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the whole application surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the initial flap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the means for adhering the label" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 also recites “comprise application means (800)” in line 3. It is unclear whether this is the same application means previously recited or a new application means. The limitation is interpreted as “comprise said application means (800)”.
Claim 11 recites the limitation "the surface of said container" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the entire extension" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the area" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the respective faces" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the two ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first point of application" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the overlap point" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the curvature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rotation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the curvature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the rotation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first radius" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the place" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the circle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the curvature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The claims are replete with recitations describing various centers and radii, and distances and curvatures which are defined by such centers and radii. The claims refer to the centers and radii with various alpha-numeric designations, such as C1, C2 and C3 and R1, R2, and R3, respectively. Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. Applicant attempts to use such reference characters to clarify the claims and define the scope of the claims, rendering them indefinite. One particular example is in claim 22 where the claim recites “the center (C3) coincides with (C2)”. This is unclear because only the reference character (C3) allows one to understand which center is being described, and the reference character (C2) is used on its own to try to further limit the claim. The claims should be rewritten such that the reference characters are not relied upon for clarity.
Claims 16-23 are also generally unclear in regard to the shapes and arrangements described. The claims attempt to define shapes of the vacuum drum surface by radii and circles and splines which are not adequately described and appear to be arbitrarily defined. For example, the idea that a surface “follows” some circle of any radius which has a center point anywhere in space other than on the rotation axis of the drum is very vague and unclear. In general, if a prior art drum has the same general shape and function as the drum of the instant claims, it will be considered to meet these shape limitations as well.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 6,347,657) in view of Carmichael (US 2014/0000803).
Bright teaches a labeling machine (100), the labeling machine comprising: a conveyor (116) for moving containers (104) in and out of a labeling station, a vacuum drum (10) with an outer pad (24), wherein the outer pad retains label segments (106) and applies them to the containers, the outer pad also conforming to the shape of the containers to maintain contact between the label segments and the containers (See Figures; col. 3, line 59 to col. 5, line 61). The conveyor, vacuum drum, and outer pad of Bright read on the instantly claimed advancing means, application means/transfer drum, and application area/label guide profile, respectively.
Regarding the instantly claimed continuous film strip cut into labels and the adhesions fluids, such limitations are recited in the preamble and have not been given patentable weight. Additionally, such limitations recite materials worked on by the apparatus rather than providing any details about the structure of the apparatus itself. As such, these limitations are not patentably significant because they impart no structure on the apparatus.
From Figure 6 and the description of Bright, it is clear that the vacuum drum rotates during application of labels to the containers. However Bright does not expressly disclose synchronized rotation of the container and the vacuum drum.
Carmichael teaches a labeling machine in which a vacuum drum (2) is in synchronized operation with an article (3) such that the article and vacuum drum both rotate to apply a label (2) from the vacuum drum to the article (See Figures; [0047]-[0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the containers and the vacuum drum of Bright in a synchronized fashion because Carmichael teaches that such a technique was recognized in the prior art as being suitable for such a purpose.
Regarding claims 2-4, the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims. In this case, applicant recites particular adhesive materials used rather than further limiting the structure of the apparatus itself. Therefore the limitations are not patentably significant in the apparatus claims.
Regarding claim 5, Bright teaches a treatment apparatus (114) such as a glue wheel, which reads on the instantly claimed fluid distribution means for distributing adhesion fluid (See Figures; col. 5, lines 42-45).
Regarding claim 6, the glue wheel of Bright applies adhesive to a face of a label segment while on the vacuum drum (See Figures; col. 5, lines 52-54).
Regarding claim 7, the selection of a label portion on which to apply adhesive is a routine matter of design choice for one of ordinary skill in the art. The instant claim merely selects a desired adhesive location from a small number of options available on a label segment. Such a selection is routine in the art and does not provide any new or unexpected result. As such, the selection of any desired portion of a label segment on which to apply adhesive would have been obvious  to one of ordinary skill in the art at the time of filing.
Regarding claim 11, the vacuum drum of Bright guides the label segment to the container such that the label segment and container are in a mutually facing relationship as claimed.
Regarding claim 12, Bright teaches that the pad of the vacuum drum is flexible and conforms to the container during application of the label segment thereto. In this arrangement the distance between the pad and the container is 0 millimeters, which meets the claim.
Regarding claim 13, Bright teaches that the vacuum drum can provide multiple application areas as claimed (See Figures; col. 6, lines 33-37).
Regarding claim 14, Bright teaches protrusions (26) on the vacuum drum which are configured to hold leading and trailing edges of label segments (See Figures; col. 3, lines 63-67), such protrusions reading on the instant claimed initial and final shoes.
Regarding claim 15, Bright teaches that a pad of the vacuum drum is flexible and conformable, as detailed above. Since the protrusions are present on the pad, it is reasonable to conclude that the protrusions would also be flexible and conformable in a manner which meets the claim.
Regarding claims 16-23, the vacuum drum taught by the combination of Bright and Carmichael has the same shape and function as the instantly claimed transfer drum. As detailed above, the limitations regarding the shapes of the vacuum drum which are defined by various circles, radii, and splines are vague and indefinite. Since the shape and function of the vacuum drum taught by Bright and Carmichael appear to be identical to the shape and function of the instantly claimed transfer drum, it is reasonable to conclude that the additional claims regarding particular shapes are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746